

 
 

--------------------------------------------------------------------------------

 
F I N D E X . C O M ,   I N C .





By Email
                             June 6, 2013
Dan Siejk
Joseph Zenstein
Next Level Hockey, LLC
1 Kimberly Road, Suite 105
East Brunswick, New Jersey 08816


 
Re:
Binding Letter of Intent

 
 

Dear Mr. Siejk:


This letter of intent (“Letter of Intent”) sets forth a binding agreement among
Findex.com, Inc. a Nevada corporation with its only class of common stock
registered under Section 12g, and subject to the periodic and other reporting
requirements of Section 13(a), of the U.S. Securities Exchange Act of 1934, as
amended (“Findex”),  Next Level Hockey, LLC a New Jersey  limited liability
company (“Next Level”), each of yourselves as the individual holders of 100% of
the issued and outstanding Next Level membership interests as of the date
hereof, and myself in connection with a series of transactions (the
“Transactions”) involving the issuance by Findex of a number of shares of its
common stock to you equal to seventy percent (70%) of the pre-closing issued and
outstanding shares of Findex on a fully-diluted basis in exchange for 100% of
the issued and outstanding Next Level membership interests (the “Business
Combination”).


The proposed terms of the Transactions are as follows:


1.           Definitive Agreements.  Consummation of the Business Combination
will be subject to the negotiation and execution of mutually satisfactory
definitive agreements (the “Definitive Agreements”), setting forth the specific
terms and conditions of the Transactions proposed hereby.  The execution of the
Definitive Agreements by the parties is subject to approval by the Findex board
of directors and the managing members of Next Level. The parties will use their
reasonable best efforts to negotiate in good faith the Definitive Agreements,
which shall contain, among other terms and conditions, and in addition to those
basic terms outlined above, the following provisions:


(a)  
Closing of the Transactions shall be subject to due diligence.



(b)  
The current directors of Findex shall resign effective immediately after the
closing of the Business Combination, with such vacancies filled by the three (3)
nominees of Next Level, one (1) nominee of Findex, and one (1) nominee to be
mutually agreed upon by both parties.



(c)  
Any required and necessary third-party consents shall be obtained prior to
execution of the Definitive Agreements, including, but not limited to, any
consents required to be obtained from Findex’s lenders, creditors, vendors
and/or lessors.



 
18151 Lafayette Avenue • Elkhorn, Nebraska 68022 • Telephone (402) 333-1900
 

--------------------------------------------------------------------------------

Next Level Hockey,
LLC                                                                                                                                                                                                                                                                                                                                             FINDEX.COM,
INC.   
Binding Letter of Intent
June 6, 2013
 - Page 2 -
 
The Definitive Agreements shall be in a form customary for transactions of this
type and will include, in addition to those matters specifically set forth in
this letter, customary representations, warranties, indemnities, covenants and
agreements of Next Level and Findex, customary conditions of closing and other
customary matters.


2.           Conduct of Business.  Prior to the execution of the Definitive
Agreement, each of Findex and Next Level will conduct their respective
operations in the ordinary course consistent with past.


3.           Public Announcements.  The parties agree that, (i) within no more
than four (4) business days Findex will make public the contents of some or all
of this Letter of Intent pursuant to the filing by it of a current report on
Form 8-K, and (ii) that, within its discretion, Findex may issue, either
concurrently with or subsequent to the filing of the aforementioned current
report on Form 8-K, a press release relating to the same subject matter.


4.           Confidentiality.  Each party and its representatives, officers,
managers, employees and/or advisors, including accountants and legal advisors,
will provide the other parties and their representatives, officers, managers,
employees and/or advisors, including accountants and legal advisors, with all
information, books, records and property (collectively, “Transaction
Information”) that such other parties may request and reasonably consider
necessary or appropriate in connection with its due diligence inquiry.  Each
party agrees to make available to the other party such officers, managers,
employees, and/or advisors as reasonably requested by the other parties for
meetings, visits, questions and discussions concerning each other and the
Transactions.  Each of the parties shall reasonably maintain the confidentiality
of the Transaction Information, unless all or part of the Transaction
Information is required to be disclosed by applicable securities laws or to the
extent that such disclosure is ordered by a court of competent jurisdiction.


5.           Exclusivity.  In consideration for the mutual covenants and
agreements contained herein, until the termination of this Letter of Intent in
accordance with its terms, Findex, its officers, directors, employees,
shareholders and other representatives, will not, and will not permit any of
their respective affiliates to, directly or indirectly, solicit, discuss,
accept, approve, respond to or encourage (including by way of furnishing
information) any inquiries or proposals relating to, or engage in any
negotiations with any third party with respect to any transaction similar to the
Business Combination or any transaction involving the transfer of a significant
or controlling interest in the assets or capital stock of Findex, including, but
not limited to, a merger, acquisition, strategic investment or similar
transaction (“Acquisition Proposal”).  Findex and its officers or their
respective affiliates will immediately notify Next Level in writing of the
receipt of any third party inquiry or proposal relating to an Acquisition
Proposal and will provide Next Level with copies of any such notice inquiry or
proposal.  Notwithstanding the foregoing, nothing in this Section 5 will be
construed as prohibiting the board of directors of Findex from (a) making any
disclosure to its stockholders required by applicable law; or (b) responding to
any unsolicited proposal or inquiry to Findex (other than an Acquisition
Proposal) by a third party by advising such third party the existence of this
Section 5.


 
18151 Lafayette Avenue • Elkhorn, Nebraska 68022 • Telephone (402) 333-1900
 

--------------------------------------------------------------------------------

Next Level Hockey,
LLC                                                                                                                                                                                                                                                                                                                                             FINDEX.COM,
INC.   
Binding Letter of Intent
June 6, 2013
 - Page 3 -
 
6.           Termination.  This letter of intent may be terminated (a) by mutual
written consent of the parties hereto at any time, or (b) by either party on or
after June 30, 2013 if and to the extent that Definitive Agreements have not
been executed by the parties as of such date.


7.           Expenses.  Each of the parties will be responsible for its own
expenses in connection with the Transactions, including fees and expenses of
legal, accounting and financial advisors.


8.           Compliance with the Securities Laws.  Next Level acknowledges that
it and its managing members, non-managing members, employees and other
representatives may, in connection with their consideration of the Transactions,
come into possession of material non-public information about
Findex.  Accordingly, Next Level will use its best efforts to ensure that none
of its managing members, non-managing members, employees and/or other
representatives will trade (or cause or encourage any third party to trade) in
any securities of Findex while in possession of any such material, non-public
information.


9.           Counterparts.  This Letter of Intent maybe executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Emailed .PDF copies of
signatures shall be treated as originals for all purposes.


      10.           Binding Effect.  The above provision shall be deemed binding
obligations of the parties, enforceable against them in accordance with their
terms and the laws of the State of Nevada.
 


Very truly yours,
 

  FINDEX.COM, INC.          
 
By:
/s/ Steve Malone     Name:  Steve Malone     Title  Chief Executive Officer    
     


 
Agreed and Accepted:


NEXT LEVEL HOCKEY, LLC
 

By:
/s/ Dan Siejk
 
 
Name:  Dan Siejk      Title 
Authorized Managing Member
             
/s/ Dan Siejk
 
 
 
Dan Siejk
             
/s/ Joseph Zenstein
 
 
 
Joseph Zenstein
   



 
18151 Lafayette Avenue • Elkhorn, Nebraska 68022 • Telephone (402) 333-1900
 
 

--------------------------------------------------------------------------------

 
